            Case 1:19-cv-04958-VSB Document 29 Filed 06/16/20 Page 1 of 2


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                    X

REBECCA FAY WALSH,                                  :
                                                    :
                                   Plaintiff,       :     Civil Action No.1:19-cv-04958-VSB
                                                    :
                   - against –                      :
                                                    :     MOTION BY DEFENDANT
                                                    :     TOWNSQUARE MEDIA, INC.
                                                    :     FOR AN AWARD OF
TOWNSQUARE MEDIA, INC.,                             :     ATTORNEYS’ FEES
                                                    :
                                   Defendant.       :
                                                    :
                                                    X




         PLEASE TAKE NOTICE that upon the foregoing Memorandum of Law, and Declaration

of Rachel F. Strom dated June 16, 2020, Defendant Townsquare Media, Inc. (the “Defendant”),

by and through its undersigned counsel, hereby moves this Court pursuant to Section 505 of the

United States Copyright Act, 17 U.S.C. § 505, and Rule 54(d) of the Federal Rules of Civil

Procedure, for an order granting it an award of attorneys’ fees and costs as the prevailing party in

this action against plaintiff Rebecca Fay Walsh (the “Plaintiff”).

         As grounds for the motion, Defendant states as follows:

         On June 1, 2020 the Court issued an Opinion and Order (“Order”) granting the

Defendant’s motion for judgment on the pleadings, pursuant to Rule 12(c) of the Federal Rules

of Civil Procedure, dismissing the complaint with prejudice. In the Order, the Court held that

Defendant’s use of the subject photograph in this copyright infringement action constituted a fair

use, as a matter of law. [Dkt. No. 22]. The following day, June 2, 2020, the Court entered final

judgment dismissing the action with prejudice. [Dkt. No. 23].

         The Copyright Act grants district courts broad discretion to award attorneys’ fees and

costs to prevailing parties. In light of the Court’s Order and Judgment dismissing all of



4844-4161-3504v.2 0093353-000037
            Case 1:19-cv-04958-VSB Document 29 Filed 06/16/20 Page 2 of 2



Plaintiff’s claims with prejudice pursuant to Rule 12(c) [Dkt. Nos. 22 and 23], there can be no

doubt that the Defendant is the prevailing party in this lawsuit.

         An award of attorneys’ fees and costs to the Defendant, therefore, is fully supported by

all of the factors identified by the Supreme Court for district courts to consider in deciding

whether to award attorneys’ fees to prevailing parties in copyright infringement cases. Kirtsaeng

v. John Wiley & Sons, Inc., 136 S. Ct. 1979, 1985 (2016); Fogerty v. Fantasy, Inc., 510 U.S. 517,

534 n.19 (1994). Moreover, this is without question the sort of case that the Supreme Court

envisioned when it held in Fogerty that awarding attorneys’ fees to prevailing defendants may be

necessary to promote the policies of the Copyright Act and prevent meritless lawsuits. Under

these circumstances, the Defendant submits that the Court should award attorneys’ fees and costs

to Defendant in full.

         WHEREFORE, the Defendant moves that the Court award Defendant its reasonable

attorneys’ fees and costs incurred in defending this litigation.1

Dated: New York, New York
       June 16, 2020
                                                 DAVIS WRIGHT TREMAINE LLP

                                                 By: /s/ Rachel F. Strom
                                                         Rachel F. Strom
                                                         James E. Doherty
                                                      1251 Avenue of the Americas, 21st Floor
                                                      New York, NY 10020
                                                      (212) 603-6473 – Phone
                                                      (212)489-8340 - Fax
                                                      RachelStrom@dwt.com
                                                      JimDoherty@dwt.com
                                                     Attorneys for Defendant
                                                     Townsquare Media, Inc.

1
  At this time, pursuant to Fed. R. Civ. P. 54, Defendant seeks only a ruling on Plaintiff’s liability for
Defendant’s fees. Defendant will submit submissions on the value of these services at a date and time to
be set by the Court. See Fed. R. Civ. P. Rule 54 (d)(2)(c) (“The court may decide issues of liability for
fees before receiving submissions on the value of services.”); see also Hudson v. Universal Studios, Inc.,
2009 WL 536564, at *1–4 n.1 (S.D.N.Y. 2009) (granting award of attorneys’ fees and setting schedule to
determine the appropriate amount of fees.).

                                                    2
4844-4161-3504v.2 0093353-000037
